Exhibit 10.1

 

MORNINGSTAR, INC.

 

2011 STOCK INCENTIVE PLAN

 

I.  INTRODUCTION

 

1.1        Purposes.  The purposes of the Morningstar, Inc. 2011 Stock Incentive
Plan (this “Plan”) are (i) to align the interests of the Company’s shareholders
and the recipients of awards under this Plan by increasing the proprietary
interest of such recipients in the Company’s growth and success, (ii) to advance
the interests of the Company by attracting and retaining directors, officers,
other employees and consultants or other independent contractors and (iii) to
motivate such persons to act in the long-term best interests of the Company and
its shareholders.

 

1.2        Certain Definitions.

 

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall have the meaning set forth in Section 5.8(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Committee designated by the Board, consisting of two
or more members of the Board, each of whom may be (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code and
(iii) “independent” within the meaning of the rules of the Nasdaq Stock Market
or any other stock exchange on which the Common Stock is then traded.

 

“Common Stock” shall mean the common stock, no par value, of the Company, and
all rights appurtenant thereto.

 

“Company” shall mean Morningstar, Inc., an Illinois corporation, or any
successor thereto.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the Nasdaq Stock Market on the last trading day
prior to the date as of which such value is being determined or, if the Common
Stock is not listed on the Nasdaq Stock Market, the closing transaction price of
a share of Common Stock on the principal national stock exchange on which the
Common Stock is traded on the last trading day prior to the date as of which
such value is being determined or, if there shall be no reported transactions on
the date prior to the date as of which such value is being determined, on the
next preceding date for

 

--------------------------------------------------------------------------------


 

which transactions were reported; provided, however, that if the Common Stock is
not listed on a national stock exchange or if Fair Market Value for any date
cannot be so determined, Fair Market Value shall be determined by the Committee
in good faith and in accordance with Section 409A of the Code.

 

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.

 

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

 

“Incumbent Board” shall have the meaning set forth in Section 5.2(b)(ii).

 

“Mansueto Holder” shall mean Joe Mansueto, his spouse and descendants, and any
trustee or custodian for and on behalf of Joe Mansueto or his spouse or
descendants.

 

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

 

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Unit Award, to the holder’s receipt
of the shares of Common Stock subject to such award or of payment with respect
to such award. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, such criteria and objectives shall include one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures, stated in either absolute terms or relative terms, such as
rates of growth or improvement:  earnings before or after interest and/or taxes
(EBIT); earnings before interest, taxes, depreciation and amortization (EBITDA);
net earnings; operating earnings or income; earnings growth; net income; pretax
operating earnings after interest expense and before incentives and/or
extraordinary or special items; net income per share; cash flows, including
operating cash flow, free cash flow, discounted cash flow return on investment,
and cash flow in excess of cost of capital; earnings per share; return on
shareholders’ equity; stock price; return on common shareholders’ equity; return
on capital; return on investments; return on assets; economic value added
(income in excess of cost of capital); expense reduction; ratio of operating
expenses to operating revenues; interest expense; revenues; revenue backlog;
gross margin; operating margin; margins realized on delivered services; total
shareholder return; dept-to-capital ratio; market share; and strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets,

 

2

--------------------------------------------------------------------------------


 

customer satisfaction, reductions in errors and omissions, reductions in lost
business, management of employment practices and employee benefits, supervision
of litigation and information technology, quality and quality audit scores,
productivity, efficiency, and goals relating to acquisitions or divestitures, or
any combination of the foregoing.   In the sole discretion of the Committee, but
subject to Section 162(m) of the Code, the Committee may amend or adjust the
Performance Measures or other terms and conditions of an outstanding award in
recognition of unusual, nonrecurring or one-time events affecting the Company or
its financial statements or changes in law or accounting principles.

 

“Performance Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

 

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

 

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof, shares of Common Stock having a Fair
Market Value equal to such cash amount.

 

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

 

“Prior Plan” shall mean the Morningstar, Inc. 2004 Stock Incentive Plan, as
amended, or any other plan maintained by the Company under which equity
compensation awards are outstanding as of the effective date of the Plan.

 

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

 

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

 

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

 

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

 

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in

 

3

--------------------------------------------------------------------------------


 

this Plan or the Agreement relating to such award, or (ii) the conditions to
vesting applicable to a Restricted Stock Unit Award shall remain in effect.

 

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

 

“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit Award
or an Unrestricted Stock Award.

 

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender or cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of shares of Common Stock subject to such option, or portion thereof,
which is surrendered.

 

“Tax Date” shall have the meaning set forth in Section 5.5.

 

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

 

“Unrestricted Stock Award” shall mean an award of Common Stock that is not
subject to any vesting conditions.

 

1.3        Administration.  This Plan shall be administered by the Committee. 
Any one or a combination of the following awards may be made under this Plan to
eligible persons: (i) options to purchase shares of Common Stock in the form of
Incentive Stock Options or Nonqualified Stock Options (which may include
Performance Options), (ii) SARs in the form of Tandem SARs or Free-Standing
SARs, (iii) Stock Awards in the form of Restricted Stock or Restricted Stock
Units and (iv) Performance Units.  The Committee shall, subject to the terms of
this Plan, select eligible persons for participation in this Plan and determine
the form, amount and timing of each award to such persons and, if applicable,
the number of shares of Common Stock, the number of SARs, the number of
Restricted Stock Units and the number of Performance Units subject to such an
award, the exercise price or base price associated with the award, the time and
conditions of exercise or settlement of the award and all other terms and
conditions of the award, including, without limitation, the form of the
Agreement evidencing the award.  The Committee may, in its sole discretion and
for any reason at any time, subject to the requirements of Section 162(m) of the
Code and regulations thereunder in the case of an award intended to be qualified
performance-based compensation, take action such that (i) any or all outstanding
options and SARs shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding Restricted Stock
or Restricted Stock Units shall lapse, (iii) all or a

 

4

--------------------------------------------------------------------------------


 

portion of the Performance Period applicable to any outstanding Restricted
Stock, Restricted Stock Units or Performance Units shall lapse and (iv) the
Performance Measures (if any) applicable to any outstanding award shall be
deemed to be satisfied at the target, maximum or any other level.  The Committee
shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities.  All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.

 

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chairman and Chief Executive
Officer or other executive officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the Board or the Chairman and Chief Executive Officer or
other executive officer of the Company with regard to the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the Chairman and Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.

 

No member of the Board or Committee, and neither the Chairman and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
Chairman and Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Articles of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.

 

1.4        Eligibility.  Participants in this Plan shall consist of such
officers, other employees, nonemployee directors, consultants or other
independent contractors, and persons expected to become officers, other
employees, nonemployee directors and consultants or other independent
contractors of the Company and its Subsidiaries as the Committee in its sole
discretion may select from time to time.  The Committee’s selection of a person
to participate in this Plan at any time shall not require the Committee to
select such person to participate in this Plan at any other time.  For purposes
of this Plan and except as otherwise provided for in an Agreement, references to
employment by the Company shall also mean employment by a Subsidiary, and
references to employment shall include service as a nonemployee director or
independent contractor and periods during which a participant is on an approved
leave of absence.

 

5

--------------------------------------------------------------------------------


 

1.5        Shares Available.  Subject to adjustment as provided in Section 5.7
and to all other limits set forth in this Section 1.5, 5,000,000 shares of
Common Stock shall be available for all awards under this Plan, reduced by the
sum of the aggregate number of shares of Common Stock which become subject to
outstanding options, outstanding Free-Standing SARs and outstanding Stock Awards
and delivered upon the settlement of Performance Units.  To the extent that
shares of Common Stock subject to an outstanding option, SAR or stock award
granted under the Plan or granted under or governed by a Prior Plan are not
issued or delivered by reason of (i) the expiration, termination, cancellation
or forfeiture of such award (excluding shares subject to an option cancelled
upon settlement in shares of a related tandem SAR or shares subject to a tandem
SAR cancelled upon exercise of a related option), (ii) the settlement of such
award in cash, (iii) the withholding of shares of Common Stock by the Company to
pay the exercise price of an option, or (iv) the withholding of shares of Common
Stock by the Company to pay withholding taxes relating to an award under this
Plan, then such shares of Common Stock shall again be available under this Plan.

 

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

 

Subject to adjustment as provided in Section 5.7 and all other limits set forth
in this Section 1.5, including the share limit on all awards available under
this Plan, the maximum number of shares of Common Stock that may be issued
pursuant to Unrestricted Stock Awards during any fiscal year of the Company
shall be 2,000.

 

To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder
(i) the maximum number of shares of Common Stock with respect to which options
or SARs or a combination thereof may be granted during any fiscal year of the
Company to any person shall be 200,000, subject to adjustment as provided in
Section 5.7; (ii) the maximum number of shares of Common Stock with respect to
which Stock Awards subject to Performance Measures may be granted during any
fiscal year of the Company to any person shall be 200,000, subject to adjustment
as provided in Section 5.7, and (iii) the maximum amount that may be payable
with respect to Performance Units granted during any fiscal year of the Company
to any person shall be $2,500,000.

 

II.  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1        Stock Options.  The Committee may, in its discretion, grant options
to purchase shares of Common Stock to such eligible persons as may be selected
by the Committee.  Each option, or portion thereof, that is not an Incentive
Stock Option, shall be a Nonqualified Stock Option.  To the extent that the
aggregate Fair Market Value (determined as of the date of grant) of shares of
Common Stock with respect to which options designated as Incentive Stock Options
are exercisable for the first time by a participant during any calendar year
(under this Plan or any other plan of the Company, or any parent or Subsidiary)
exceeds the amount (currently $100,000) established by the Code, such options
shall constitute Nonqualified Stock Options.

 

6

--------------------------------------------------------------------------------


 

Options may be granted in addition to, or in lieu of, any other compensation
payable to officers, other employees, directors, and independent contractors,
and in all cases shall be subject to the following terms and conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Committee shall deem advisable:

 

(a)        Number of Shares and Purchase Price.  The number of shares of Common
Stock subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of a Nonqualified Stock Option or an Incentive Stock Option shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such option; provided further, that if an Incentive Stock
Option shall be granted to any person who, at the time such option is granted,
owns capital stock possessing more than 10 percent of the total combined voting
power of all classes of capital stock of the Company (or of any parent or
Subsidiary) (a “Ten Percent Holder”), the purchase price per share of Common
Stock shall not be less than the price (currently 110% of Fair Market Value)
required by the Code in order to constitute an Incentive Stock Option.

 

(b)        Option Period and Exercisability.  The period during which an option
may be exercised shall be determined by the Committee; provided, however, that
no Incentive Stock Option shall be exercised later than 10 years after its date
of grant; provided further, that if an Incentive Stock Option shall be granted
to a Ten Percent Holder, such option shall not be exercised later than five
years after its date of grant.  The Committee may, in its discretion, determine
that an option is to be granted as a Performance Option and may establish an
applicable Performance Period and Performance Measures which shall be satisfied
or met as a condition to the grant of such option or to the exercisability of
all or a portion of such option.  The Committee shall determine whether an
option shall become exercisable in cumulative or non-cumulative installments and
in part or in full at any time.  An exercisable option, or portion thereof, may
be exercised only with respect to whole shares of Common Stock.

 

(c)        Method of Exercise.  An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request.  Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee.  No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full

 

7

--------------------------------------------------------------------------------


 

purchase price therefor and any withholding taxes thereon, as described in
Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

 

2.2        Stock Appreciation Rights.  The Committee may, in its discretion,
grant SARs to such eligible persons as may be selected by the Committee.  The
Agreement relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

 

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a)        Number of SARs and Base Price.  The number of SARs subject to an
award shall be determined by the Committee.  Any Tandem SAR related to an
Incentive Stock Option shall be granted at the same time that such Incentive
Stock Option is granted.  The base price of a Tandem SAR shall be the purchase
price per share of Common Stock of the related option.  The base price of a
Free-Standing SAR shall be determined by the Committee; provided, however, that
such base price shall not be less than 100% of the Fair Market Value of a share
of Common Stock on the date of grant of such SAR.

 

(b)        Exercise Period and Exercisability.  The period for the exercise of
an SAR shall be determined by the Committee; provided, however, that no Tandem
SAR shall be exercised later than the expiration, cancellation, forfeiture or
other termination of the related option.  The Committee may, in its discretion,
establish Performance Measures which shall be satisfied or met as a condition to
the grant of an SAR or to the exercisability of all or a portion of an SAR.  The
Committee shall determine whether an SAR may be exercised in cumulative or
non-cumulative installments and in part or in full at any time.  An exercisable
SAR, or portion thereof, may be exercised, in the case of a Tandem SAR, only
with respect to whole shares of Common Stock and, in the case of a Free-Standing
SAR, only with respect to a whole number of SARs.  If an SAR is exercised for
shares of Restricted Stock, a certificate or certificates representing such
Restricted Stock shall be issued in accordance with Section 3.2(c), or such
shares shall be transferred to the holder in book entry form with restrictions
on the Shares duly noted, and the holder of such Restricted Stock shall have
such rights of a shareholder of the Company as determined pursuant to
Section 3.2(d).  Prior to the exercise of an SAR, the holder of such SAR shall
have no rights as a shareholder of the Company with respect to the shares of
Common Stock subject to such SAR.

 

(c)        Method of Exercise.  A Tandem SAR may be exercised (i) by giving
written notice to the Company specifying the number of whole SARs which are
being exercised, (ii) by surrendering to the Company any options which are
cancelled by reason of the exercise of the Tandem SAR and (iii) by executing
such documents as the Company may reasonably request.  A Free-Standing SAR may
be exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.

 

2.3        Termination of Employment or Service.  All of the terms relating to
the exercise, cancellation or other disposition of an option or SAR upon a
termination of employment or

 

8

--------------------------------------------------------------------------------


 

service with the Company of the holder of such option or SAR, as the case may
be, whether by reason of disability, retirement, death or any other reason,
shall be determined by the Committee and set forth in the applicable award
Agreement.

 

2.4        No Repricing.  Notwithstanding anything in this Plan to the contrary
and subject to Section 5.7, to the extent required by the Nasdaq Stock Market,
or any other stock exchange on which shares of Common Stock are traded, the
Committee will not amend or replace any previously granted option or SAR in a
transaction that constitutes a repricing, without the approval of the
shareholders of the Company.

 

III.  STOCK AWARDS

 

3.1        Stock Awards.  The Committee may, in its discretion, grant Stock
Awards to such eligible persons as may be selected by the Committee.  The
Agreement relating to a Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, a Restricted Stock Unit Award or an Unrestricted Stock
Award.

 

3.2        Terms of Restricted Stock Awards.  Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

 

(a)        Number of Shares and Other Terms.  The number of shares of Common
Stock subject to a Restricted Stock Award and the Restriction Period,
Performance Period (if any) and Performance Measures (if any) applicable to a
Restricted Stock Award shall be determined by the Committee.

 

(b)        Vesting and Forfeiture.  The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if the holder of such award
remains continuously in the employment of the Company during the specified
Restriction Period and (ii) if specified Performance Measures (if any) are
satisfied or met during a specified Performance Period, and for the forfeiture
of the shares of Common Stock subject to such award (A) if the holder of such
award does not remain continuously in the employment of the Company during the
specified Restriction Period or (B) if specified Performance Measures (if any)
are not satisfied or met during a specified Performance Period.

 

(c)        Stock Issuance.  During the Restriction Period, the shares of
Restricted Stock shall be held by a custodian in book entry form with
restrictions on such shares duly noted or, alternatively, a certificate or
certificates representing a Restricted Stock Award shall be registered in the
holder’s name and may bear a legend, in addition to any legend which may be
required pursuant to Section 5.6, indicating that the ownership of the shares of
Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the Agreement relating to the Restricted
Stock Award.  All such certificates shall be deposited with the Company,
together with stock powers or other instruments of assignment (including a power
of attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate, which would permit transfer to the Company of all or a
portion of the shares of

 

9

--------------------------------------------------------------------------------


 

Common Stock subject to the Restricted Stock Award in the event such award is
forfeited in whole or in part.  Upon termination of any applicable Restriction
Period (and the satisfaction or attainment of applicable Performance Measures),
subject to the Company’s right to require payment of any taxes in accordance
with Section 5.5, the restrictions shall be removed from the requisite number of
any shares of Common Stock that are held in book entry form, and all
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.

 

(d)        Rights with Respect to Restricted Stock Awards.  Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a shareholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock. 
Notwithstanding the foregoing, (i) a distribution with respect to shares of
Common Stock, other than a regular cash dividend, and (ii) a regular cash
dividend with respect to shares of Common Stock that are subject to
performance-based vesting conditions, in each case, shall be deposited with the
Company and shall be subject to the same restrictions as the shares of Common
Stock with respect to which such distribution was made.

 

3.3        Terms of Restricted Stock Unit Awards.  Restricted Stock Unit Awards
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

 

(a)        Number of Shares and Other Terms.  The number of shares of Common
Stock subject to a Restricted Stock Unit Award and the Restriction Period,
Performance Period (if any) and Performance Measures (if any) applicable to a
Restricted Stock Unit Award shall be determined by the Committee.

 

(b)        Vesting and Forfeiture.  The Agreement relating to a Restricted Stock
Unit Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (A) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (B) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

 

(c)        Settlement of Vested Restricted Stock Unit Awards.  The Agreement
relating to a Restricted Stock Unit Award shall specify (i) whether such award
may be settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award.  Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units.  Prior to the

 

10

--------------------------------------------------------------------------------


 

settlement of a Restricted Stock Unit Award, the holder of such award shall have
no rights as a shareholder of the Company with respect to the shares of Common
Stock subject to such award.

 

3.4        Termination of Employment or Service.  All of the terms relating to
the satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award upon a termination of employment or service with the
Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, shall be determined by the Committee and
set forth in the applicable award Agreement.

 

IV.  PERFORMANCE UNIT AWARDS

 

4.1        Performance Unit Awards.  The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

 

4.2        Terms of Performance Unit Awards.  Performance Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

 

(a)        Number of Performance Units and Performance Measures.  The number of
Performance Units subject to a Performance Unit Award, the method of determining
the value of each Performance Unit and the Performance Measures and Performance
Period applicable to a Performance Unit Award shall be determined by the
Committee.

 

(b)        Vesting and Forfeiture.  The Agreement relating to a Performance Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Performance Unit Award if the specified Performance Measures are satisfied or
met during the specified Performance Period and for the forfeiture of such award
if the specified Performance Measures are not satisfied or met during the
specified Performance Period.

 

(c)        Settlement of Vested Performance Unit Awards.  The Agreement relating
to a Performance Unit Award shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof.  If a Performance Unit Award is settled in shares of
Restricted Stock, such shares of Restricted Stock shall be issued to the holder
in book entry form or a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights as a shareholder of the Company as
determined pursuant to Section 3.2(d).  Prior to the settlement of a Performance
Unit Award in shares of Common Stock, including Restricted Stock, the holder of
such award shall have no rights as a shareholder of the Company.

 

4.3        Termination of Employment or Service.  All of the terms relating to
the satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award upon a termination of employment or service with the Company of
the holder of such award, whether by reason of disability, retirement, death or
any other reason, shall be determined by the Committee and set forth in the
applicable award Agreement.

 

11

--------------------------------------------------------------------------------


 

V.  GENERAL

 

5.1        Effective Date and Term of Plan.  This Plan shall be submitted to the
shareholders of the Company for approval at the Company’s 2011 annual meeting of
shareholders and, if approved by the affirmative vote of a majority of the
shares of Common Stock present in person or represented by proxy at such annual
meeting of shareholders, shall become effective as of the date on which the Plan
was approved by the Board.  This Plan shall terminate as of the first annual
meeting of the Company’s shareholders to occur on or after the tenth anniversary
of its effective date, unless terminated earlier by the Board. Termination of
this Plan shall not affect the terms or conditions of any award granted prior to
termination.

 

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than 10 years after
the effective date of this Plan.  In the event that this Plan is not approved by
the shareholders of the Company, this Plan and any awards hereunder shall be
void and of no force or effect.

 

5.2        Amendments.  The Board may amend this Plan as it shall deem
advisable, subject to any requirement of shareholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the Nasdaq Stock Market, or any other stock exchange on which shares of
Common Stock are traded; provided, however, that no amendment may impair the
rights of a holder of an outstanding award without the consent of such holder.

 

5.3        Agreement.  Each award under this Plan shall be evidenced by an
Agreement setting forth the terms and conditions applicable to such award.  No
award shall be valid until an Agreement is executed by the Company and, to the
extent required by the Company, the recipient of such award and, upon such
execution and delivery of the Agreement to the Company within the time period
specified by the Company, such award shall be effective as of the effective date
set forth in the Agreement.

 

5.4        Non-Transferability.  No award shall be transferable other than by
will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company or, to the extent expressly
permitted in the Agreement relating to such award, to the holder’s family
members, a trust or entity established by the holder for estate planning
purposes or a charitable organization designated by the holder.  Except to the
extent permitted by the foregoing sentence or the Agreement relating to an
award, each award may be exercised or settled during the holder’s lifetime only
by the holder or the holder’s legal representative or similar person.  Except as
permitted by the second preceding sentence, no award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any award, such award and all rights thereunder
shall immediately become null and void.

 

5.5        Tax Withholding.  The Company shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award.  An Agreement may

 

12

--------------------------------------------------------------------------------


 

provide that (i) the Company shall withhold whole shares of Common Stock which
would otherwise be delivered to a holder, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with an award (the “Tax Date”), or withhold an amount of cash which
would otherwise be payable to a holder, in the amount necessary to satisfy any
such obligation or (ii) the holder may satisfy any such obligation by any of the
following means: (A) a cash payment to the Company, (B) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation, (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C), in each case to the extent set forth in the Agreement relating to
the award.  Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate.  Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

 

5.6        Restrictions on Shares.  Each award made hereunder shall be subject
to the requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

5.7        Adjustment.  In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the shares and awards available under this Plan as set forth under
Section 1.5 (including, without limitation, the aggregate number and class of
securities available under this Plan, the number and class of securities
available for grants of Unrestricted Stock Awards, the number and class of
securities subject to each outstanding option or SAR and the purchase price or
base price per share, the terms of each outstanding Restricted Stock Award and
Restricted Stock Unit Award, including the number and class of securities
subject thereto, the terms of each outstanding Performance Unit, the maximum
number of securities with respect to which options or SARs may be granted during
any fiscal year of the Company to any one grantee, and the maximum number of
shares of Common Stock that may be awarded during any fiscal year of the Company
to any one grantee pursuant to a Stock Award that is subject to

 

13

--------------------------------------------------------------------------------


 

Performance Measures) shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding options and SARs in accordance
with Section 409A of the Code.  The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.  If any such adjustment would
result in a fractional security being (a) available under this Plan, such
fractional security shall be disregarded, or (b) subject to an award under this
Plan, the Company shall pay the holder of such award, in connection with the
first vesting, exercise or settlement of such award, in whole or in part,
occurring after such adjustment, an amount in cash determined by multiplying
(i) the fraction of such security (rounded to the nearest hundredth) by (ii) the
excess, if any, of (A) the Fair Market Value on the vesting, exercise or
settlement date over (B) the exercise or base price, if any, of such award.

 

5.8        Change in Control.  (a)  Notwithstanding any provision in this Plan
or any Agreement, in the event of a Change in Control, the Board (as constituted
prior to such Change in Control) may, in its discretion:

 

(i)         require that (A) some or all outstanding options and SARs shall
immediately become exercisable in full or in part, (B) the Restriction Period
applicable to some or all outstanding Restricted Stock Awards and Restricted
Stock Unit Awards shall lapse in full or in part, (C) the Performance Period
applicable to some or all outstanding awards shall lapse in full or in part, and
(D) the Performance Measures applicable to some or all outstanding awards shall
be deemed to be satisfied at the target, maximum or any other level;

 

(ii)         require that shares of capital stock of the corporation resulting
from or succeeding to the business of the Company pursuant to such Change in
Control, or a parent corporation thereof, be substituted for some or all of the
shares of Common Stock subject to an outstanding award, with an appropriate and
equitable adjustment to such award as determined by the Board in accordance with
Section 5.7;

 

(iii)        require outstanding awards, in whole or in part, to be surrendered
to the Company by the holder, and to be immediately cancelled by the Company,
and to provide for the holder to receive (A) a cash payment in an amount equal
to (x) in the case of an option or an SAR, the number of shares of Common Stock
then subject to the portion of such option or SAR surrendered, to the extent
such option or SAR is then exercisable or becomes exercisable pursuant to
Section 5.8(a)(i), multiplied by the excess, if any, of the Fair Market Value of
a share of Common Stock as of the date of the Change in Control, over the
purchase price or base price per share of Common Stock subject to such option or
SAR, (y) in the case of a Stock Award, the number of shares of Common Stock then
subject to the portion of such award surrendered, to the extent the Restriction
Period and Performance Period, if any, on such Stock Award have lapsed or will
lapse pursuant to Section 5.8(a)(i) and to the extent that the Performance
Measures, if any, have been satisfied or are deemed satisfied pursuant to
Section 5.8(a)(i), multiplied by the Fair Market Value of a share of Common
Stock as of the date of the Change in Control, and (z) in the case of a
Performance Unit Award, the value of the Performance Units then subject to the
portion of such award surrendered, to the extent the Performance Period
applicable so such award has lapsed or will lapse pursuant to
Section 5.8(a)(i) and to the extent the Performance Measures applicable to such
award have been satisfied or are deemed satisfied pursuant to Section 5.8(a)(i);
(B) shares of capital stock of the corporation resulting from or succeeding to

 

14

--------------------------------------------------------------------------------


 

the business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (A) above; or (C) a combination of the payment of cash
pursuant to clause (A) above and the issuance of shares pursuant to clause
(B) above; and/or

 

(iv)        take such other action as the Board deems appropriate, in its sole
discretion.

 

(b)        A “Change in Control” of the Company means the occurrence of any of
the following events:

 

(i)         The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares of Common Stock of the Company or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors, but excluding, for this purpose, any
such acquisition by the Company or any of its Subsidiaries, any Mansueto Holder,
any employee benefit plan (or related trust) of the Company or its Subsidiaries,
or any corporation with respect to which, following such acquisition, more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of all
or substantially all directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the Common Stock and voting securities of the Company
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of Common Stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be; or

 

(ii)         The consummation of a reorganization, merger, consolidation of the
Company, statutory share exchange or similar form of corporate transaction
involving the Company, in each case, with respect to which all or substantially
all of the individuals and entities who were the respective beneficial owners of
the Common Stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction, beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of (a) the
corporation resulting from such reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction, or (b) if applicable,
the ultimate parent company that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the corporation
resulting from such reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction; or

 

(iii)        a complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.

 

15

--------------------------------------------------------------------------------


 

5.9        Deferrals.  The Committee may determine that the delivery of shares
of Common Stock or the payment of cash, or a combination thereof, upon the
settlement of all or a portion of any award made hereunder shall be deferred, or
the Committee may, in its sole discretion, approve deferral elections made by
holders of awards.  Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.

 

5.10      No Right of Participation, Employment or Service.  Unless otherwise
set forth in an employment agreement, no person shall have any right to
participate in this Plan.  Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by or service with the
Company, any Subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any Subsidiary or any affiliate of the Company to
terminate the employment of any person at any time without liability hereunder.

 

5.11      Rights as Shareholder.  No person shall have any right as a
shareholder of the Company with respect to any shares of Common Stock or other
equity security of the Company which is subject to an award hereunder unless and
until such person becomes a shareholder of record with respect to such shares of
Common Stock or equity security.

 

5.12      Designation of Beneficiary.  A holder of an award may file with the
Company a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity.  To the extent an outstanding option or SAR
granted hereunder is exercisable, such beneficiary or beneficiaries shall be
entitled to exercise such option or SAR pursuant to procedures prescribed by the
Committee.  Each beneficiary designation shall become effective only when filed
in writing with the Committee during the holder’s lifetime on a form prescribed
by the Committee.  The spouse of a married holder domiciled in a community
property jurisdiction shall join in any designation of a beneficiary other than
such spouse.  The filing with the Committee of a new beneficiary designation
shall cancel all previously filed beneficiary designations.  If a holder fails
to designate a beneficiary, or if all designated beneficiaries of a holder
predecease the holder, then each outstanding award held by such holder, to the
extent vested or exercisable, shall be payable to or may be exercised by such
holder’s executor, administrator, legal representative or similar person.

 

5.13      Governing Law.  This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Illinois and construed in
accordance therewith without giving effect to principles of conflicts of laws.

 

5.14      Foreign Employees.  Without amending this Plan, the Committee may
grant awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has
employees.

 

16

--------------------------------------------------------------------------------